Mb. Justice del Tobo
delivered the opinion of the court.
The judgment rendered in this case, and from which this appeal has been taken, reads as follows:
“In accordance with section 7, in relation with section 1 of the Employers’ Liability Act, it is decided by the court on this 22d day of .July, 1910, that the law and the facts are against the party defendant; and by virtue of paragraphs a and b of section 4 of said law, considering that the four plaintiffs, Francisco, Gracia, Justa and Alfonsa Berberena y Aré, are of age, some of them being married and all capable of and competent to earn their own living and support, independently of the labor of the deceased, Miguel Berbe-rena, it adjudges said defendant corporation, the Borinquen Sugar Company, to pay to the plaintiff, Micaela Aré, widow of the deceased, Miguel Berberena, upon whom she depended for support and who died by reason of the negligence of said defendant, which negligence originated in the manner specified in paragraph 3 of section 1 in relation with section 8 of the aforesaid law, the sum of $500 as indemnity. In estimating such indemnity, the earning capacity of the deceased and the degree of blame of the defendant have been borne in mind, the probabilities of life of said deceased not having been proven by means of tables of mortality, or in any other form; and the defendant is further adjudged to pay the costs to said plaintiff, and to have execution issue against the properties thereof in order to satisfy this judgment.”
As stated by the appellants in their brief, this appeal depends upon the two following contentions:
1. That the plaintiffs, Francisco, Gracia, Justa, and Al-*879fonsa Berberena have been excluded from the benefit of the judgment, and
2. That $500 is all that has been allowed to the widow, Micaela Aré, for damages.
So far as the first of these contentions is concerned, we will say that sections 4 and 5 of the statute under which this action was commenced and which governs this case, to •wit, the Employers’ Liability Act,- approved March 1, 1901, .sections 322 to 333 of the Revised Statutes, prescribe that .damages shall be assessed in accordance with the actual needs that claimants had to depend upon the wages of the injured ..or deceased person for their support.
The trial judge is of the opinion that it was shown that the said plaintiffs are of age; that some of them are married; and that they are all capable and competent to earn their own living and support independently of the labor of the deceased, Miguel Berberena. The findings of the court are supported by the evidence, and this being the case it is clear that the law has been rightly construed and applied.
With respect to the second contention, we will say that the trial judge was in a better position than we are to assess the amount of damages, and as it has not been shown, nor does it appear from the evidence, that the amount assessed is •clearly inadequate or improper, we must take the finding of the judge to be both just and equitable.
The appeal cannot be sustained and the judgment appealed from shorild be affirmed.

Affirmed.

Chief Justice Hernández and Justices Wolf and Aldrey ■concurred.
Mr. Justice MacLeary did not take part in the decision of this case.